     Case 2:19-cv-00517-WKW-SMD Document 26 Filed 06/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 KENNETH E. MORRIS, #163 573,             )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 2:19-CV-517-WKW
                                          )                [WO]
 GOVERNOR KAY IVEY,                       )
 COMMISSIONER JEFFERSON                   )
 S. DUNN, and WARDEN                      )
 GWENDOLYN GIVENS,                        )
                                          )
              Defendants.                 )

                                        ORDER

      On June 12, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 25.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice for Plaintiff’s failure to comply with the orders of

the court and to prosecute this case.

      DONE this 29th day of June, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
